—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered June 16, 2000, convicting defendant of murder in the second degree, criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts) and intimidating a witness in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 50 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94). There was extensive corroboration for the testimony of the People’s witnesses, including evidence linking defendant to the murder weapon.
Defendant’s suppression motion was properly denied. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761). The credible evidence clearly established the voluntariness of defendant’s statements.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Buckley, Friedman, Marlow and Gonzalez, JJ.